DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Response to Amendment
This action is in response to the amendment filed 01/25/2021 from which Claims 1-21 are pending of which Claims 12 and 20-21 are withdrawn, and from the claims considered Claims 1and 10-11 are amended.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.   
All outstanding rejections except for those described below are withdrawn by applicants' responses filed 01/25/2021.    
Claim Objections
Claims 3-6 and 8-15 and 18 are objected to because they include improper claim status identifiers because the previous claims of the same numbers submitted and entered on 6/24/2020 were indicated as “previously presented”.  Therefore Claims 3-15 and 18 in multiple dependent form are further amended and not “original”.  See MPEP §  714 II C (A).  Claim 12 is indicated as “withdrawn” when previously Claim 12 was cancelled.   
Claims 4-6, 8-11, 13-15 and 18 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from another multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims 4-6, 8-11, 13-15 and 18 have not been further treated on the merits.  
Claims 7, 16-17 and 19 is objected to under 37 CFR 1.75(c) as being in improper form because it depends from an improper multiple dependent claim 18.  See MPEP § 608.01(n).  Accordingly, the claims 7, 16-17 and 19 has not been further treated on the merits.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-3 are rejected under 35 U.S.C. 103 as obvious over U.S. 20130040102, Gleason et al (hereinafter “Gleason”) evidenced by U.S. 2012/0009834, Augustyniak et al. (hereinafter “Augustyniak”) further in view of WO 2014/155099, Duncan (hereinafter referred to as “Duncan”).  For Duncan the U.S. national phase was published as U.S. Patent Application 2017/0245374, Williams-Duncan (hereinafter “Williams-Duncan”).  For disclosures Williams-Duncan will be referenced for corresponding disclosures in Duncan.  
Regarding Claims 1-3, Gleason discloses from the entire document particularly from the abstract and ¶s 0006-0035, 0087, 0094, 0100, 0104-0105, 0130-0134, 00151-0153, 0158, 0166, 0171, 0173, 0178, 0184-0187, 0198, 0211-0212, 0240, 0253, 0260-0261, 0265, 0314-0319, Table 2, Figures 4, 12, 21-22, 24-25, and its claim 2, iPECVD-based method, {initiated plasma enhanced chemical vapor deposition (See title) reading on plasma deposition conditions and Claim 3} of coating a substrate with flexible 2, N2O or NO2 for two organic layers in Claim 2}.  From ¶ 0266 iPECVD of a planarizing organosilicon layer. The smoothness and planarization properties of the organic layer are crucial for the deposition of multilayer barrier layer in order to fulfill the defect of the inorganic underlayer and offer a microscopically flat surface for the deposition of the successive inorganic layer {i.e. reading on uppermost plasma polymerized organosilicon organic layer}.  The barrier properties of the first bilayer, where the inorganic layer was only 20 nm and the organic layer was 1 µm, exhibited remarkable results, as shown in Table 2 of 0.254 gm-2d-1 WVTR.  This demonstrates that when the inorganic layer is deposited on the top of a planarizing organic layer, the water vapour transmission rate is significantly low even at Claim 2}. In certain embodiments, the present invention relates to an aforementioned method, wherein the coating comprises between one and five organic layers {reading on contacting for a first organic layer and contacting for a second organic layer}.  In certain embodiments, the present invention relates to an aforementioned method, wherein the coating comprises between one and five inorganic layers. In certain embodiments, the present invention relates to an aforementioned method, wherein the coating comprises, one, two, three, four, or five inorganic layers. In certain embodiments, the present invention relates to an aforementioned method, wherein the coating comprises, one, two, three, four, or five organic layers.  From ¶ 0166 an iPECVD process for the deposition of organosilicon polymers used low plasma power density in order to have a quasi-selective fragmentation of the initiator molecule greater than that of the monomer molecule.  From ¶s 0130-0133, 0178, 0184, 0240-0241, 0249, 0259, 0263, 0268, 0314, 0319 and 2 surface areas.  Barrier performance such as WVTR was performed using a custom-built electrical Ca-mirror testing apparatus at 65ºC./85% R. H, measuring the Ca-film resistivity every 6 minutes via a 4 point probe.  The planarizing properties of the organosilicon polymer deposited by iPECVD were investigated by monitoring the coating profile over microspheres (1 µm in diameter) used as model defects (e.g., presence of dust, antiblocking, and filler particles on the substrate).  These surfaces were than coated with an organosilicon polymer at different coating thicknesses.  The degree of planarization (DP) of 99% was achieved with a 1.8 µm -thick-coating deposited at 50 W, both locally and globally.  Also the importance of the surface tension was shown at low input power and a meniscus-shaped profile was observed when the coating was deposited on microtrenches.  FIG. 4 shows the cross sectional SEM images of the silicon wafer coated with the microspheres without and with a polymer deposited on them at different coating thicknesses.  As the coating thickness increases the surface becomes smoother and smoother.  AFM investigations (shown in FIG. 21) over substrate with high (top images) and low (bottom images) microsphere density allowed us to calculate the degree of planarization (DP) as in Equation (1) DP % = 100 (1 - hf hi), where hf is the step height i (as shown in FIG. 20).  Given that Fig. 4 at 450 and 1000 nm thickness shows the contour of the PET substrate film and Fig. 12 (a) with the inorganic layer deposited by PECVD (See ¶s 0100, 0161 and 0173) has the contour of the underlying PET film, while Figs 21-22 also show the iPECVD organic coating over a layer of spheres showing the contour of the spheres, the plurality of bilayers would be a multi-layered conformal coating {reading on Claim 1}.  Also from Fig. 17 and ¶s 0184-0185 the flexibility of the bilayer after bending shows the conformability of the plurality of bilayer coating.  
Gleason divulges at ¶ 0201 that an auxiliary gas may be used with the monomer source gases to facilitate the growth process. The auxiliary gas may comprise one or more gases, such as carrier gases, inert gases, reducing gases, dilution gases, oxidizing gases, or combinations thereof, for example. Some examples of auxiliary gases are oxygen, nitrogen, argon, hydrogen, water, ozone, helium, and ammonia {reading on oxygen, nitrogen or hydrogen for (b) and helium or argon for (c) for the lowest layer and uppermost layer for Claim 1}.
	Gleason discloses at ¶ 0036 that for any of the deposition methods the pressure in the partially evacuated vessel is from about 0.1 Torr to about 200 Torr or from 0.15 to 100 Torr and particularly 0.2 to 0.9 torr.  Given that 1 torr equals 1.33322 mbar the 0.2 torr is 0.266645 mbar and 0.9 torr equals 1.1999 mbar.
However Gleason does not expressly disclose layers of polymerized substituted benzene such as Formula A of the pending claims.  
Williams-Duncan directed to a conformal coated electrical assembly discloses in the abstract and at ¶s 0008 and 0055-0063 an electrical assembly 
    PNG
    media_image1.png
    157
    167
    media_image1.png
    Greyscale
 and a fluorohydrocarbon.  Adding further layers of the plasma polymerized polymers, such that the conformal coating comprises three or more layers, can provide further improvements in the properties of the conformal coating.  wherein R1 represents C1-C3 alkyl or C2 -C3 alkenyl; R2 represents hydrogen, C1-C3 alkyl or C2 -C3 alkenyl; R3 represents hydrogen, C1 -C3 alkyl or C2-C3 alkenyl;  R4 represents hydrogen, C1 -C3 alkyl or C2-C3 alkenyl; R5 represents hydrogen, C1 -C3 alkyl or C2-C3 alkenyl; and R6 represents hydrogen, C1 -C3 alkyl or C2-C3 alkenyl.  Typically, R1 represents methyl or vinyl. Typically, R2 represents hydrogen, methyl or vinyl. Typically, R3 represents hydrogen, methyl or vinyl. Typically, R4 represents hydrogen, methyl or vinyl. Typically, R5 represents hydrogen, methyl or vinyl, preferably hydrogen. Typically, R6 represents hydrogen, methyl or vinyl, preferably hydrogen.  Preferably, R5 and R6 represent hydrogen.  Preferred compounds of formula (I) are 1,4-dimethylbenzene, 1,3-dimethylbenzene, 1,2-dimethylbenzene, 1,4-divinyl benzene, 1,3-divinyl benzene or 1,2-divinyl benzene.  In accordance with MPEP § 2144.06 “ “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).  Here for claim 17, 1,4-divinyl benzene, 1,3-divinyl benzene or 1,2-divinyl benzene are all disclosed for the purpose of being the Formula 1 substituted benzene for forming layers of the conformal coating so as all having the same purpose, they can be combined or mixed.  From ¶ 0037 the conformal coatings comprising at least one layer which is obtainable by plasma polymerization of a mixture or blend of compound of formula (I) and fluorohydrocarbon.  Inclusions of compound of formula (I) by plasma polymerization in a mixture or blend of compound with fluorohydrocarbon increases the robustness of the conformal coating.  It is believed that this may arise due to improved interaction and adhesion between the conformal coating and the substrate to be coated, and between the layers of the conformal coating. 

As stated MPEP at §2113 “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The terminology of the pending claims of “is formed by plasma deposition” is a process limitation rather than a structural limitation like ‘plasma polymerized product from a precursor mixture of’.   The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) 
One of ordinary skill in the art before the effective filing of the pending patent application would have considered it obvious as for example under rationale G of MPEP § 2141 III and 2143 I G to have from Gleason a conformal coating for an electronic assembly, where the conformal multilayered coating has a lowest layer of organosilicon on the substrate and an uppermost layer of a the bilayers of iPECVD plasma organo-silicon with one or more auxiliary gases of oxygen, nitrogen or hydrogen for (b) and helium or argon for (c) for the lowest layer and uppermost layer, as afore-described, where Williams-Duncan the conformal coating for an electronic assembly like Williams-Duncan also has one or more layers of a substituted benzene like divinylbenzene or dimethylbenzene of Formula I (identical to the compound of Formula A of the pending claims) motivated to improve adhesion between the layers of the conformal coating and the substrate as for the electronic assembly of Claims 1-3.  Furthermore the combination of Williams-Duncan with Gleason has a reasonable expectation of success as above-indicated as both show multilayered conformal coatings for electronic assemblies.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787